COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-15-00210-CV
 Trial Court Cause
 Number:                    2014-22168
 Style:                     Francisco Calleja-Ahedo
                            v. Compass Bank
 Date motion filed*:        September 5, 2019
 Type of motion:            Motion to File Reply Brief
 Party filing motion:       Appellant
 Document to be filed:      Reply Brief

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                   If document is to be filed, document due: September 13, 2019
                        The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: Evelyn V. Keyes
                       Acting individually            Acting for the Court


Date: September 10, 2019